Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 17, 2021

The Court of Appeals hereby passes the following order:

A21E0049. Warren v. Villages of Castleberry Hill et al.

      Gloria Warren has filed an emergency motion to stay the processing of the
Villages of Castleberry Hill’s application for a writ of possession. Because Warren’s
motion does not meet the requirements of Court of Appeals Rule 40 (b), we decline
to exercise our limited powers under Rule 40 (b), and the emergency motion is hereby
DENIED.




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/17/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.